*407Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wendell Wood appeals the district court’s order denying his motion to reconsider its 2009 denial of his 18 U.S.C. § 8582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wood, No. 2:93-cr-00090-8 (E.D.Va. Apr. 23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.